          Case 1:20-cv-07248-MKV Document 7 Filed 12/01/20 Page 1 of 1

                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                            DATE FILED: 12/1/2020
 HENRY LUIS SOLORZANO,

                            Plaintiff,
                                                                         1:20-cv-07248-MKV
                             -against-
                                                                      ORDER OF DISMISSAL
 YAMAHA MOTOR FINANCE CORPORATION, USA,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has received a notice from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 6]. Accordingly, IT IS HEREBY ORDERED that the

Initial Pretrial Conference scheduled for December 14, 2020, at 1:00 PM is cancelled. IT IS

FURTHER ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by January 1, 2021. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492,

494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                     _________________________________
Date: December 1, 2020                               MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
